CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2021 was filed prior to the mailing date of the first Official action on the merits mailed November 9, 2021.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner on March 1, 2022.

Reasons for Allowance
Claims 7-13, 15 and 16 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 7 with particular attention to “the thermally stable material further comprises one or more of an FCC L12 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate”; of independent claim 11 with particular attention to “a homogenized binder comprising a substantially homogeneous peritectic alloy comprising C, W, one or more of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Th, Pa, and U, and one or more of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P”; or, of independent claim 12 with particular attention to “a homogenized binder substantially free of Co”.  
WO 2009/027948 A1 to Element Six Ltd. (hereinafter “Element Six”) teaches exemplary carbide precipitates include Co3SnC0.7 and Fe3SnC (pages 18-21; Examples 1A and 2A of Element Six) and more broadly teaches the carbide precipitate formula includes the following: Sc3SnC1-n, Sc3GeC1-n, Y3SnC1-n, Sc3GaC1-n, Ti3GaC1-n, Ti3GeC1-n, Y3GeC1-n, Ti3SnC1-n, Ti3AlC1-n, Zr3SnC1-n, Sc3AlC1-n, Y3GaC1-n, Ce3SnC1-n, Fe3AlC1-n, V3GeC1-n, Fe3GaC1-n, V3AlC1-n, Fe3GeC1-n, V3GaC1-n, V3SnC1-n, Nb3GaC1-n, Ce3AlC1-n, Co3AlC1-n, Ni3AlC1-n, Co3GaC1-n, Ni3GaC1-n, Mn3AlC1-n, Co3GeC1-n, Cr3AlC1-n, Mn3GaC1-n, Mn3GeC1-n, Cr3GeC1-n, Pd3AlC1-n, and Cr3GaC1-n, wherein 0 < n < 0.75 (page 6, ll. 21-29; page 7, ll. 1-2, 4-5 of Element Six).  However, Element Six does not teach or suggest “the thermally stable material further comprises one or more of an FCC L12 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate” according to Applicant’s independent claim 7.
WO 2013/178554 A1 to Element Six Ltd. (hereinafter “Element Six III”) teaches polycrystalline material comprising a plurality of nano-grains of a crystalline phase of an iron group element and a plurality of crystalline grains of material in eluding carbon (C) or nitrogen (N); each nano-grain having a mean size less than 10 nanometres (See Abstract of Element Six III).  Element Six III teaches further the polycrystalline material may comprise crystalline grains of compound material of the form MxWyCz, where M is the iron group metal, x is a value in the range from 1 to 7, y is a value in the range from 1 to 10 and z is a value in the range from 0 to 4, the crystalline grains having a crystal structure such as that of eta-phase, theta-phase or kappa-phase carbide material (page 3, ll. 27-31 of Element Six III).  Element Six III teaches several phases comprising tungsten (W), cobalt (Co) and carbon (C) are known and are typically designated by Greek letters (page 16, ll. 23-24 of Element Six III).  Element Six III teaches an eta-phase composition is understood herein to mean a carbide compound having the general formula Mx M'y C2, where M is at least one element selected from the group consisting of W, Mo, Ti, Cr, V, Ta, Hf, Zr, and Nb; M' is at least one element selected from the group consisting of Fe, Co, Ni, and C is carbon (page 16, ll. 24-28 of Element Six III).  Element Six III teaches where M is tungsten (W) and M' is cobalt (Co), as is the most typical combination, then eta-phase is understood herein to mean Co3W3C (eta-1) or Co6WeC (eta-2), as well as fractional sub- and super-stoichiometric variations thereof (page 16, ll. 28-31 of Element Six III).  Element Six III teaches there are also some other phases in the W-Co-C system, such as theta-phases Co3W6C2, Co4W4C and Co2W4C, as well as kappa-phases Co3WgC4 and CoW3C (these phases are sometimes grouped in the literature within a broader designation of eta-phase) (page 16, ll. 31-34 of Element Six III).  However, when comparing those elements that compose the MxWyCz compound material of Element Six III and Applicant’s claimed formula A3XZ1-n, the Fe, Ni and Co of the Wy taught by Element Six III are not present in Applicant’s claimed X of A3XZ1-n which comprises one or more of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P.  And, additional elements, e.g., Ru, Rh, Pd, Os, Ir and Pt, all related to Fe, Ni and Co, also are not recited as possible elements for Applicant’s claimed X of A3XZ1-n.  Given the elements composing the MxWyCz compound material of Element Six III differ from those elements composing Applicant’s claimed formula A3XZ1-n, there is no certainty the MxWyCz compound material of Element Six III will exhibit and possess “one or more of an FCC L12 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate” according to Applicant’s independent claim 7.
United States Pre-Grant Patent Application Publication No. 2013/0206287 A1 to Sato et al. (hereinafter “Sato”) teaches a Co-based alloy containing not less than 0.001 mass% and less than 0.100 mass% of C, not less than 9.0 mass% and less than 20.0 mass% of Cr, not less than 2.0 mass% and less than 5.0 mass% of Al, not less than 13.0 mass % and less than 20.0 mass% of W, and not less than 39.0 mass% and less than 55.0 mass% of Ni, with the remainder being made up by Co and unavoidable impurities (See Abstract of Sato).  As Sato teaches the alloy is Co-based (See Abstract of Sato) whereas in contrast Element Six teaches alloys free of Co, but not homogenized (page 6, ll. 21-29; page 7, ll. 1-2, 4-5 of Element Six), there is no teaching, suggestion or requisite motivation to modify the teachings of Element Six using the teachings of Sato and teach “a homogenized binder comprising a substantially homogeneous peritectic alloy comprising C, W, one or more of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Th, Pa, and U, and one or more of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P” according to Applicant’s independent claim 11 and/or “a homogenized binder substantially free of Co” according to Applicant’s independent claim 12.
For these reasons, there is no obvious reason to modify the teachings of Element Six using the teachings of any one of Element Six II, Element Six III or Sato and teach “the thermally stable material further comprises one or more of an FCC L12 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate” according to Applicant’s independent claim 7 or “a homogenized binder comprising a substantially homogeneous peritectic alloy comprising C, W, one or more of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Th, Pa, and U, and one or more of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P” according to Applicant’s independent claim 11 or “a homogenized binder substantially free of Co” according to Applicant’s independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731